Exhibit 10.1

 

AMENDED AND RESTATED

 

TRANSDIGM INC.

 

EXECUTIVE RETIREMENT

 

SAVINGS PLAN

 

Effective Date of Plan: January 1, 1997, as

amended January 1, 2001,

and amended and restated

December 16, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1    Definitions    1 ARTICLE 2    Participation in the Plan    5
ARTICLE 3    Accounts Under the Plan    5 ARTICLE 4    Accrual of Benefits    6
ARTICLE 5    Vesting    8 ARTICLE 6    Distributions to Participants    8
ARTICLE 7    Amendment or Termination of the Plan    10 ARTICLE 8    Plan
Administration    11 ARTICLE 9    Miscellaneous    12

 

-ii-



--------------------------------------------------------------------------------

AMENDED AND RESTATED

EXECUTIVE RETIREMENT SAVINGS PLAN

 

Preamble

 

TransDigm Inc. (the “Company”) hereby establishes the TransDigm Inc. Executives
Retirement Savings Plan (the “Plan”), effective January 1, 1997, as amended
pursuant to Amendment No. 1 hereto dated January 1, 2001, and as amended and
restated effective December 16, 2005. The Company intends to establish and
maintain the Plan as an unfunded retirement plan for a select group of
management or highly compensated employees.

 

The purpose of the Plan is to permit designated executives of the Company and
its affiliates to accumulate additional retirement income through a nonqualified
deferred compensation plan that enables an executive: (1) to make elective
deferrals in addition to or in lieu of those permitted under the TransDigm Inc.
Retirement and 401(k) Plan, and (2) to receive an allocation of any
discretionary amounts contributed by the Company.

 

ARTICLE 1

DEFINITIONS

 

As used in this Plan, the following capitalized words and phrases have the
meanings indicated, unless the context requires a different meaning:

 

1.1 “Account” means the amounts credited to: (1) a Participant’s Salary
Reduction Account pursuant to the Participant’s Salary Reduction Agreement, and
(2) a Participant’s Discretionary Account.

 

1.2 “Allocation Date” means the last day of any Plan Year and any other dates
chosen by the committee.

 

1.3 “Beneficiary” means the person or persons designated by a Participant, or
otherwise entitled, to receive any amount credited to his Account that remains
undistributed at his death.

 

1.4 “Board of Directors” or “Board” means the board of directors of the Company.

 

1.5 “Committee” means the committee appointed in accordance with Section 8.1 to
administer the Plan.

 

1.6 “Company” means TransDigm Inc., a Delaware corporation, its controlled
subsidiaries and affiliates, including any corporation, limited liability
company, partnership, or other business organization which is part of a
“controlled group of corporations” that includes TransDigm Inc. (within the
meaning of Code Section 414(b) and related regulations), or is “under common
control” with TransDigm Inc. (within the meaning of Code Section 414(c) and
related regulations), and any successor thereto.



--------------------------------------------------------------------------------

1.7 “Compensation” means the aggregate compensation paid to a Participant by the
Company for a Plan Year, including salary, overtime pay, commissions, bonuses
and all other items that constitute wages within the meaning of section 3401(a)
of the Code or are required to be reported under section 6041(d), 605 l(a)(3) or
6052 of the Code. Compensation also includes Salary Reduction Accruals under
this Plan and any elective deferrals under cash or deferred arrangements or
cafeteria plans that are not includible in gross income by reason of section 125
or 402(a)(8) of the Code but does not include any other amounts contributed
pursuant to, or received under.

 

1.8 “Disability” means the Participant’s absence from employment with the
Company due to: (i) his inability to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months; or (ii) such medically determinable
physical or mental impairment, which can be expected to result in death or can
be expected to last for a continuous period of not less than twelve (12) months,
and for which the Participant is receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering the Company’s employees.

 

1.9 “Discretionary Contribution” means a contribution by the Company as follows:
for any Plan Year, the Company may elect, but is not obligated, to contribute a
discretionary amount, on behalf of one or more Participants. In determining the
discretionary amount, the Company may consider any factors deemed relevant in
its sole discretion including without limitation, the Company’s performance and
profitability, the Participant’s contributions to the Company and any qualified
plan limitations imposed on the Participant that limit remuneration otherwise
payable to the Participant in accordance with any of the Company’s qualified
plans. Any amounts contributed under this Section shall be declared by the
Company in writing prior to the beginning of the Plan Year for which such
Discretionary Contribution shall be made.

 

1.10 “Early Retirement Date” means the day the Participant actually Separates
from Service with the Company or an affiliate due to the later of (a) a
Participant’s fifty-fifth (55th) birthday; or (b) his completion of five
(5) Years of Service.

 

1.11 “Effective Date” means January 1, 1997, the date on which this Plan went
into effect.

 

1.12 “Eligible Employee” means any key executive of the Company or an affiliate
as determined annually at the discretion of the Board of Directors. The Board of
Directors shall determine prior to the beginning of each Plan Year the employees
eligible to participate in the Plan for that particular Plan Year. An employee
whose date of hire transpires within the Plan Year may become an eligible
employee at the discretion of the Board of Directors, within six months of his
date of hire. An eligible employee shall be a member of a “select group of
management or highly compensated employees” as referred to in Title I of the
Employee Retirement Income Security Act of 1974, as amended.

 

1.13 “Entry Date” means the Effective Date and each January 1st thereafter.

 

2



--------------------------------------------------------------------------------

1.14 “Normal Retirement Date” means the day the Participant actually retires
from active employment with the Company or an affiliate due to the attainment of
age 65.

 

1.15 “Participant” means any Eligible Employee who satisfies the conditions for
participation in the Plan set forth in Section 2.1.

 

1.16 “Plan” means the TransDigm Inc. Executive Retirement Savings Plan, as set
forth herein and as from time to time amended.

 

1.17 “Plan Year” means the accounting year of the Plan, ending on the last day
of each calendar year.

 

1.18 “Salary Reduction Accrual” means an amount credited to the Salary Reduction
Account pursuant to a Salary Reduction Agreement.

 

1.19 “Salary Reduction Account” means the account established to record Salary
Reduction Accruals authorized by Participants under the terms of this Plan.

 

1.20 “Salary Reduction Agreement” means an agreement between a Participant and
the Company, under which the Participant agrees to a reduction in his
Compensation and the Company agrees to credit him with Salary Reduction Accruals
under this Plan.

 

1.21 “Separation From Service” or “Separates from Service” shall mean a
Participant’s termination from employment with the Company or an affiliate on
account of such Participant’s death, retirement, or other such termination of
employment. A Participant will not be deemed to have experienced a Separation
from Service if such Participant is on military leave, sick leave, or other bona
fide leave of absence, to the extent such leave does not exceed a period of six
(6) months or, if longer, such longer period of time as is protected by either
statute or contract. A Participant will not be deemed to have experienced a
Separation from Service if such Participant continues to provide “significant
services” to the Company or an affiliate. For purposes of the preceding
sentence, a Participant will be considered to provide “significant services” if
such Participant provides continuing services that average at least twenty
percent (20%) of the services provided by such Participant to the Company or an
affiliate during the immediately preceding three (3) full calendar years of
employment and the annual remuneration paid for such services is at least twenty
percent (20%) of the average annual compensation earned during the final three
(3) full calendar years of employment (or, if less, the period of employment).
In addition, a Participant will not be deemed to have experienced a Separation
from Service if such Participant provides service to the Company or an affiliate
in a capacity other than as an employee, which is (A) at an annual rate that is
fifty percent (50%) or more of the average services rendered by the Participant
during the immediately preceding three (3) full calendar years of employment (or
such lesser period, as applicable), and (B) for annual remuneration that is
fifty percent (50%) or more of the average remuneration earning by the
Participant during the final three full calendar years of employment (or such
lesser period, as applicable). For purposes of this Section, the average annual
rate of remuneration will be determined based on the measurement used to
determine the Participant’s base compensation.

 

1.22 “Specified Employee” means any individual employed by the Company or an
affiliate who (i) at any time during the twelve (12) month period ending on the
December 31st

 

3



--------------------------------------------------------------------------------

preceding the calendar year under consideration, (A) is one of the top 50
compensated officers of the Company or an affiliate and has annual “W-2”
compensation of at least $130,000; (B) owns more than five percent (5%) of the
Company’s or affiliate’s stock; or (C) owns more than one percent (1%) of the
Company’s or affiliate’s stock and has annual “W-2” compensation in excess of
$150,000; and (ii) the Company’s or affiliate’s stock is publicly-traded on the
date such individual terminates his service with the Company or an affiliate.
The foregoing compensation amounts shall be adjusted from time to time in
accordance with the cost-of-living adjustments provided for under the Code. In
making the foregoing determination, an individual who qualifies as a Specified
Employee under this Section shall be treated as a Specified Employee for the
twelve (12) month period beginning on the April 1st next following the date he
so qualifies.

 

1.23 “Trust” or “Trust Fund” means any trust established to hold amounts set
aside by the Company or its affiliates in accordance with Section 4.5.

 

1.24 “Trustee” means the individual or organization, which is appointed by the
Company and which agrees to serve as Trustee in the trust agreement, which
establishes the Trust, and any additional or successor trustee of the Trust
Fund.

 

1.25 “Unforeseeable Emergency” means any of the following:

 

(a) a severe financial hardship to the Participant, resulting from an illness or
accident of the Participant, the Participant’s spouse or the Participant’s
dependent (as defined under Code Section 152(a));

 

(b) loss of the Participant’s property due to casualty; or

 

(c) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the Participant’s control.

 

1.26 “Valuation Date” means any Allocation Date and any other date chosen by the
Committee as of which the value of Participants’ Accounts is determined.

 

1.27 “Years of Service” means the total number of years for which a Participant
has received credit toward vesting under the TransDigm Inc. Retirement and 40
1(k) Plan.

 

1.28 Rules of Construction

 

1.28.1 Governing law. The construction and operation of this Plan and Trust are
governed by the laws of the State of Ohio.

 

1.28.2 Undefined terms. Unless the context clearly requires another meaning, any
term not specifically defined in this Plan is used in the sense given to it by
the TransDigm Inc. Retirement and 401(k) Plan.

 

1.28.3 Headings. The headings of Articles, Sections and Subsections are for
reference only and are not to be utilized in construing the Plan.

 

4



--------------------------------------------------------------------------------

1.28.4 Gender. Unless clearly inappropriate, all pronouns of whatever gender
refer indifferently to persons or objects of any gender.

 

1.28.5 Singular and plural. Unless clearly inappropriate, singular terms refer
also to the plural number and vice versa.

 

1.28.6 Severability. If any provision of this Plan is held illegal or invalid
for any reason, the remaining provisions are to remain in full force and effect
and to be construed and enforced in accordance with the purposes of the Plan as
if the illegal or invalid provision did not exist.

 

ARTICLE 2

PARTICIPATION IN THE PLAN

 

2.1 Commencement of Participation. An employee of the Company or an affiliate
becomes a Participant on the earliest Entry Date on which he is an Eligible
Employee.

 

2.2 Cessation of Participation. If a Participant ceases to satisfy any of the
conditions set forth in Section 2.1, his participation in this Plan terminates
immediately, except that his Account will continue to be held for his benefit
and will be distributed to him in accordance with the provisions of Article 6.
He may resume participation as of any Entry Date on which he again satisfies the
conditions of Section 2.1.

 

ARTICLE 3

ACCOUNTS UNDER THE PLAN

 

3.1 Establishment of Accounts. The accounts specified in this Section 3.1 are
established under the Plan to record the liability of the Company to
Participants. All Accounts are maintained on the books of the Company, and the
Company is under no obligation to segregate any assets to provide for these
liabilities.

 

3.1.1 Salary Reduction Accounts. A Salary Reduction Account is maintained for
each Participant for the purpose of recording the current value of his Salary
Reduction Accruals.

 

3.1.2 Discretionary Account. A Discretionary Account is maintained for each
Participant for the purpose of recording the current value of any Discretionary
Contribution allocated on his or her behalf.

 

3.2 Valuation of Accounts

 

3.2.1 Timing of valuation. All Accounts are valued as of each Allocation Date
and as of any other Valuation Date fixed by the Committee.

 

3.3 Method of Valuing Accounts. The value of a Participant’s Account as of any
Valuation Date shall reflect each Participant’s interest in the Plan. The
Participant’s interest shall be calculated as if the Participant’s Account
balance were actually invested in accordance with the directions of the
Participant, which were made in accordance with the terms of this Plan,
including any applicable default provisions. The Company shall have no
obligation to actually invest any amounts in accordance with such directions.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

ACCRUAL OF BENEFITS

 

4.1 Salary Reduction Accruals. For any Plan Year, Salary Reduction Accruals are
credited to each Participant to the extent specified in his Salary Reduction
Agreement in effect for the Plan Year.

 

4.2 Timing of Accruals. Salary Reduction Accruals are deemed to accrue on the
date on which the Participant would otherwise have received the Compensation
that he elected to defer. A Participant whose Separation from Service occurred
before the date on which any amount described in Section 4.1 would otherwise
have accrued is not entitled to that accrual, unless his Separation from Service
was due to his Death, Disability or retirement at or after his Early Retirement
Date or Normal Retirement Date.

 

4.3 Salary Reduction Agreements

 

4.3.1 Authorization of Salary Reduction Accruals. By executing a Salary
Reduction Agreement and filing it with the Committee with respect to a Plan
Year, a Participant may elect to have Salary Reduction Accruals credited under
the Plan on his behalf. The current Compensation of a Participant who executes
and files a Salary Reduction Agreement is reduced by the amount specified in his
election, and an equal amount is accrued under the Plan in accordance with
Section 4.1. The Salary Reduction Agreement may specify either a dollar amount
or a percentage reduction and may specify whether the reduction is applied to
regular salary, to bonuses or to both. Salary Reduction Contributions may not be
made with respect to compensation other than salary and bonuses.

 

4.3.2 Timing of Salary Reduction Agreements. A Salary Reduction Agreement with
respect to regular salary for any Plan Year after 1997 must be executed and
filed with the Committee no later than the last day of the preceding Plan Year.
A Salary Reduction Agreement with respect to regular salary for the 1997 Plan
Year must be executed and filed with the Committee before the Effective Date. No
Salary Reduction Agreement may be amended or revoked after the last day on which
it could have been executed, except that an agreement is automatically revoked
if the Participant who executed it ceases to be eligible to participate in the
Plan.

 

4.3.3 Limitations on Salary Reduction Accruals. The maximum amount (if any) that
may be deferred by a Participant in accordance with Section 4.1 shall be
determined by the Committee.

 

4.4 Investment of Accruals. The Accounts of Participants and former Participants
shall be accounting entries only.

 

4.4.1 Deemed Investments. The Company shall make available one or more deemed
investment options to Participants and former Participants with an Account
balance. Participants and former Participants may direct the deemed investment
of Account balances in

 

6



--------------------------------------------------------------------------------

accordance with a uniform procedure established by the Committee which may
provide an interest only option paying a reasonable rate of interest and/or
investment alternatives modeled after real world alternatives. The Committee
shall cause appropriate records to be maintained in order to determine the
Account balance of Participants and former Participants. Discretionary
Contributions shall be deemed to be invested in accordance with the most
recently executed Salary Reduction Agreement that is on file with the Company at
the time the Discretionary Contribution accrues to the Participant under
Section 4.7. However, in the absence of such a Salary Reduction Agreement,
Discretionary Contributions shall be deemed to be invested in a fund selected by
the Committee.

 

4.4.2 Contributions to Trust Fund. The Company may establish a Trust Fund and
make contributions to it corresponding to any or all amounts accrued under
Sections 4.1 and 4.7. These contributions shall be credited with income,
expenses, gains and losses in accordance with the investment experience of the
Trust Fund and the terms and provisions of any applicable trust agreement.

 

4.5 Status of the Trust Fund. Notwithstanding any other provision of this plan,
all assets of the Trust Fund remain the property of the Company and are subject
to the claims of its creditors. No Participant has any priority claim on Trust
assets or any security interest or other rights in or to them superior to the
rights of general creditors of the Company.

 

4.6 Nonalienability.

 

4.6.1 Nonalienability of Rights. A Participant’s or former Participant’s rights
under this Plan may not be voluntarily or involuntarily assigned or alienated.
If a Participant or former Participant attempts to assign his rights or enters
into bankruptcy proceedings, his right to receive payments personally under the
Plan will terminate, and the Committee may apply them in such manner as will, in
its judgment, serve the best interests of the Participant or former Participant

 

4.6.2 Assignment of Rights. Notwithstanding any other provision of this Plan,
any or all of a Participant’s interest in this Plan may be paid and distributed
prior to such Distribution Date (as provided for under Section 6.1.1) to the
extent necessary to comply with any one (1) or more of the following
obligations: (a) the terms of a court order, issued by a court of competent
jurisdiction and satisfying the requirements of a “qualified domestic relations
order” (“QDRO”), as defined in Code Section 414(p) and related regulations;
(b) the obligation to withhold and remit employment taxes imposed under the
Federal Income Contributions Act (“FICA”) with respect to such Participant’s
Plan interest, together with any related federal state or local income tax
withholding obligation(s); (c) any tax liability resulting from a failure to
satisfy the requirements of Code Section 409A with regard to all or a portion of
such Participant’s interest herein, but only in the amount of such tax
liability; or (d) any other provision permitting early distribution of all or
part of a participant’s interest in a deferred compensation plan, subject to
Code Section 409A, to satisfy an obligation.

 

4.7 Discretionary Contribution Accruals. Any Discretionary Contribution shall be
credited and accrue to the Participant’s Discretionary Account on the date
declared by the Company in writing. A Participant whose Separation from Service
occurs before the date on

 

7



--------------------------------------------------------------------------------

which any Discretionary Contribution would otherwise have accrued is not
entitled to that accrual, unless his Separation from Service was due to his
Death, Disability or retirement at or after his Early Retirement Date or Normal
Retirement Date.

 

ARTICLE 5

VESTING

 

5.1 Definition of “Vesting”. A Participant’s interest in his Accounts is
“vested” when it is not subject to forfeiture for any reason.

 

5.2 Vesting Requirements. A Participant’s interest in his Salary Reduction
Accrual Account is fully (100%) vested at all times. A Participant’s interest in
his Discretionary Account is fully (100%) vested at all times, subject however,
to any express forfeiture provision stipulated in the written instrument
declaring a Discretionary Contribution. Any forfeiture provision so stipulated
shall only attach and be applicable to the Discretionary Contribution declared
in the same underlying written instrument.

 

ARTICLE 6

DISTRIBUTIONS TO PARTICIPANTS

 

6.1 Timing and Manner of Distribution.

 

6.1.1 Election of Distribution Date and Manner of Distribution. Each Salary
Reduction Agreement must specify when and in what form benefits accrue under the
Plan. A Participant may elect any date and form of distribution that is
acceptable to the Committee, except that the date of distribution may not in any
case be earlier than his date of Separation from Service. Amounts accrued under
a Participant’s Discretionary Account during a Plan Year shall be distributed at
the same time and in the same form as that elected by the Participant on the
Salary Reduction Agreement in effect for the Plan Year. In the absence of a
Salary Reduction Agreement for the Plan Year during which a Discretionary
Contribution is accrued by a Participant, the default distribution date shall be
the earliest occurrence of an event specified under Section 6.2, and the default
distribution form shall be a single sum payment. The Participant and the
Committee may agree to change the time of distribution specified in a Salary
Reduction Agreement (“Prior Election”), provided, however, that in no event
shall a change in a Prior Election:

 

(i) take effect until at least twelve (12) months after the date on which such
new election to change the time or form of the distribution is made;

 

(ii) permit payment due on account of Separation from Service, or payable in
accordance with a specified time or fixed schedule (as may be set forth in this
Plan), or payable in connection with a Change of Control (as provided for under
Section 6.2.2) to commence earlier than five (5) years from the date the
distribution otherwise would have been paid; and

 

(iii) permit payment to commence in accordance with a specified time or fixed
schedule set forth in the Prior Election less than twelve (12) months prior to
the date of the first payment scheduled under such Prior Election.

 

8



--------------------------------------------------------------------------------

6.1.2 Methods of Distribution. Participants may receive distributions from the
Plan only upon the occurrence of one or more of the events specifically
described in Section 6.2. Upon the occurrence of any of the “triggering events”
set out thereunder, distribution will be made in one of the following methods as
previously elected by the Participant and applicable to the portion of his
Account balance for which such election was made: (1) payment in a one-time,
single sum distribution payable as soon as administratively feasible, but no
later than 90 days after the occurrence of a triggering event; (2) payment in
three equal annual installments commencing as soon as administratively feasible,
but no later than 90 days after the occurrence of a triggering event; or
(3) payment in the form of an annuity contract to be purchased from a qualified
insurance carrier at the discretion of the Committee, which annuity contract
shall be distributed to such Participant as soon as administratively feasible,
but no later than 90 days after the occurrence of a triggering event.

 

6.1.3 Payments from Company of Trust Fund. Payment of benefits under this Plan
may be made either directly from the Company or from any Trust Fund established
by the Company, at the discretion of the Company. Payments from the Trust Fund
shall offset the liability of the Company hereunder and payments directly by the
Company shall offset the liability of any such Trust Fund.

 

6.2 Events Triggering Distribution. The occurrence of any of the following
events may result in a distribution of a Participant’s accrued benefit under the
Plan:

 

6.2.1 Death, Disability, or Early or Normal Retirement. If so elected at the
time of the execution of the Salary Reduction Agreement or as modified pursuant
to Section 6.1.1, the death of a Participant, termination of his employment with
the Company by reason of Disability, or the Separation of Service after his
Early or Normal Retirement Date.

 

6.2.2 Change of Control. Change of control or ownership of the Company or an
affiliate as defined in this Section shall mean: (a) the purchase or other
acquisition in one or more transactions other than from the Company, by any
individual, entity or group of persons, within the meaning of Section 13(d)(3)
or 14(d) of the Securities Exchange Act of 1934 or any comparable successor
provisions, of beneficial ownership (within the meaning of Rule 13d of the
Securities Exchange Act of 1934) of 50 percent or more of either the Company’s
fair market value or the total voting power of the Company’s parent company; or
(b) the sale of substantially all of the Company’s assets. For purposes of this
Section 6.2.2, a “sale of substantially all of the Company’s assets” occurs when
any one individual, entity, or group of persons acquires (or has acquired during
the preceding twelve (12) month period) assets from the Company that have a
total gross fair market value of forty percent (40%) or more of the total gross
fair market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions.

 

6.2.3 Change in Employment Status. A change in a Participant’s employment status
by reason of Separation from Service, voluntary or involuntary, or retirement
from active employment with the Company, whether prior or subsequent to the
Participant’s Normal Retirement Date.

 

6.2.4 Unforeseeable Emergency. The occurrence of an Unforeseeable Emergency;
provided, however, that any distribution made to a Participant on account of hi
Unforeseeable Emergency shall be limited to the amount of the Unforeseeable
Emergency, including any related taxes resulting from such distribution.

 

9



--------------------------------------------------------------------------------

6.3 Type of Property to be Distributed. All distributions from the Plan to
Participants and Beneficiaries are made in cash, unless the Participant has
elected distribution in the form of an annuity contract in which case the
distribution shall be made in the form of such contract.

 

6.4 Manner of Distribution to Minors or Incompetents. If at any time any
distributee is, in the judgment of the Committee, legally, physically or
mentally incapable of receiving any distribution due to him, the distribution
may, if the Committee so directs, be made to the guardian or legal
representative of the distributee, or, if none exists, to any other person or
institution that, in the Committee’s judgment, will apply the distribution in
the best interests of the intended distributee.

 

6.5 Election of Beneficiary

 

6.5.1 Designation or Change of Beneficiary by Participant. When an Eligible
Employee qualifies for participation in the Plan, the Committee will send him a
Beneficiary designation form, on which he may designate one or more
Beneficiaries and successor Beneficiaries. A Participant may change his
Beneficiary designation at any time by filing the prescribed form with the
Committee. The consent of the Participant’s current Beneficiary is not required
for a change of Beneficiary, and no Beneficiary has any rights under this Plan
except as provided by its terms. The rights of a Beneficiary who predeceases the
Participant who designated him immediately terminate, unless the Participant has
specified otherwise.

 

6.5.2 Beneficiary if no Election is Made. Unless a different Beneficiary has
been elected in accordance with Section 6.5.1., the Beneficiary of any
Participant who is lawfully married on the date of death is his surviving
spouse. The Beneficiary of any other Participant who dies without having
designated a Beneficiary in his estate.

 

6.6 Delay for Specified Employees. Notwithstanding the foregoing provisions of
this Article VI, in the event that the Participant is determined to be a
Specified Employee on the date of Separation from Service, any payment to which
the Participant is entitled pursuant to this Article VI shall become payable to
the Participant, in accordance with form elected by the Participant on his
Salary Reduction Agreement, on the date immediately following the date that is
six months from the date of Separation from Service. As a result of such six
month delay in payments made to the Participant, his or her first payment under
this Section 6.6 shall equal the amount he or she otherwise would have received
for the preceding six month period, if the Participant had not been a Specified
Employee and had commenced receiving his benefit under this Article 6.

 

ARTICLE 7

AMENDMENT OR TERMINATION OF THE PLAN

 

7.1 Company’s Right to Amend Plan. The Board of Directors may, at any time and
from time to time, amend, in whole or in part, any of the provisions of this
Plan or may terminate it as a whole or with respect to any Participant or group
of Participants. Any such amendment is binding upon all Participants and their
Beneficiaries, the Trustee, the Committee and all other parties-in-interest,
Such an amendment shall be evidence by a written amendment to the Plan, executed
by two executive officers of the Company.

 

10



--------------------------------------------------------------------------------

7.2 When Amendments Take Effect. A resolution amending or terminating the Plan
becomes effective as of the date specified therein which date shall be set forth
in the written amendment.

 

7.3 Restriction on Retroactive Amendments. No amendment may be made that
retroactively deprives a Participant of any benefits accrued before the date of
the Board’s action amending the Plan.

 

ARTICLE 8

PLAN ADMINISTRATION

 

8.1 The Administrative Committee. The Plan shall be administered by the
Committee consisting of one or more persons appointed by the Board of Directors.
The Board may remove any member of the Committee at any time, with or without
cause, and may fill any vacancy. If a vacancy occurs, the remaining member or
members of the Committee have full authority to act. The Board is responsible
for transmitting to the Trustee the names and authorized signatures of the
members of the Committee and, as changes take place in membership, the names and
signatures of new members. Any member of the Committee may resign by delivering
his written resignation to the Board, the Trustee and the Committee. Any such
resignation becomes effective upon its receipt by the Board or on such other
date as is agreed to by the Board and the resigning member. The Committee acts
by a majority of its members at the time in office and may take action either by
vote at a meeting or by consent in writing without a meeting. The Committee may
adopt such rules and appoint such subcommittees as it deems desirable for the
conduct of its affairs and the administration of the Plan. In the event the
Board does not name a Committee, the Board of Directors shall act as the
Committee.

 

8.2 Powers of the Committee. In carrying out its duties with respect to the
general administration of the Plan, the Committee has, in addition to any other
powers conferred by the Plan or by law, the following powers:

 

(a) to determine all questions relating to eligibility to participate in the
Plan other than the selection of Eligible Employees which shall be done by the
Board of Directors subject to the limitations of the Plan;

 

(b) to compute and certify to the Trustee the amount and kind of distributions
payable to Participants and their Beneficiaries;

 

(c) to maintain all records necessary for the administration of the Plan that
are not maintained by the Company or the Trustee;

 

(d) to interpret the provisions of the Plan and to make and publish such rules
for the administration of the Plan are not inconsistent with the terms thereof;

 

(e) to establish and modify the method of accounting for the Plan or the Trust;

 

11



--------------------------------------------------------------------------------

(f) to employ counsel, accountants and other consultants to aid in exercising
its powers and carrying out its duties hereunder; and

 

(g) to perform any other acts necessary and proper for the administration of the
Plan, except those that are to be performed by the Trustee.

 

8.3 Indemnification.

 

8.3.1 Indemnification of Members of the Committee and Others by the Company. The
Company agrees to indemnify and hold harmless each member of the Committee, or
other individual employee of the Company or an affiliate in the administration
of this Plan, against any and all expenses and liabilities arising out of his
action or failure to act in such capacity, excepting only expenses and
liabilities arising out of his own willful misconduct or gross negligence. This
right of indemnification is in addition to any other rights to which any member
of the Committee or such other individual employee may be entitled.

 

8.3.2 Liabilities For Which Member of the Committee and Others are Indemnified.
Liabilities and expenses against which a member of the Committee, or other
individual employees of the Company or an affiliate in the administration of
this Plan, is indemnified hereunder included, without limitation, the amount of
any settlement or judgment, costs, counsel fees and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought against him
or the settlement thereof.

 

8.3.3 Company’s Right to Settle Claims. The Company may, at its own expense,
settle any claim asserted or proceeding brought against any member of the
Committee, or other individual employee of the Company or an affiliate in the
administration of this Plan, when such settlement appears to be in the best
interests of the Company.

 

8.4 Claims Procedure. If a dispute arises between the Committee and a
Participant or Beneficiary over the amount of benefits payable under the Plan,
the Participant or Beneficiary may file a claim for benefits by notifying the
Committee in writing of his claim. The Committee will review and adjudicate the
claim. If the claimant and the Committee are unable to reach a mutually
satisfactory resolution of the dispute, it will be submitted to arbitration
under the rules of the American Arbitration Association, or the successor
organization thereto. Binding arbitration shall be the means of resolving
disputes regarding Participant Accounts and any amounts payable under the Plan.

 

8.5 Expenses of the Committee. The members of the Committee serve without
compensation for services as such. All expenses of the Committee are paid by the
Company.

 

ARTICLE 9

MISCELLANEOUS

 

9.1 Plan Not a Contract of Employment. The adoption and maintenance of the Plan
does not constitute a contract between the Company and any Participant or to be
a consideration for the employment of any person. Nothing herein contained shall
give any Participant the right to be retained in the employ of the Company or
derogates from the right of the Company to discharge any Participant at any time
without regard to the effect of such discharge upon his rights as a Participant
in the Plan.

 

12



--------------------------------------------------------------------------------

9.2 No Rights Under Plan Except as Set Forth Herein. Nothing in this Plan,
express or implied, is intended, or shall be construed, to confer upon or give
to any person, firm, association, or corporation, other than the parties hereto
and their successors in interest, any right, remedy, or claim under or by reason
of this Plan or any covenant, condition, or stipulation hereof, and all
covenants, conditions and stipulation in this Plan, by or on behalf of any part
are for the sole and exclusive benefit of the parties hereto.

 

9.3 Compliance with Code Section 409A. This Plan is intended to be operated in
compliance with the provisions of Code Section 409A (including any rulings or
regulations promulgated thereunder). In the event that any Plan provision fails
to satisfy the provisions of Code Section 409A and related regulations, in form
or in operation, such provision shall be void and shall not apply to a
Participant’s Account under this Plan, to the extent practicable. In the event
that it is determined to not be feasible to so void any such Plan provision as
such provision applies to a Participant’s Account, such Plan provision shall be
construed in a manner so as to comply with the requirements of Code Section 409A
and related regulations.

 

IN WITNESS WHEREOF, TransDigm Inc. has caused this Amended and Restated Plan to
be executed by its duly authorized officers as of the 16th day of December 2005.

 

TransDigm Inc.

(the “Company”)

By:

 

/s/ W. Nicholas Howley

--------------------------------------------------------------------------------

And:

 

/s/ Gregory Rufus

--------------------------------------------------------------------------------

 

13